DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




3.	Claim 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 6 recites “forming the second die comprises: forming a conductive layer on a third dielectric layer; patterning the conductive layer to form the second landing pad having the through-hole; and forming a fourth dielectric layer to cover the second landing pad and the third dielectric layer”
	It is indefinite as to what the relationship is between the claimed third dielectric layer and fourth dielectric layer with the second dielectric layer.
	Despite the issues, in considering the prior art for the purposes of compact prosecution, the interpretation will be taken that the third dielectric layer and fourth dielectric layer are comprised by the second dielectric layer.
	All claims depending on the current claim incorporate the same issues.

5.	Claim 7 recites “forming the fourth dielectric layer comprises: forming a fifth dielectric layer to cover the second landing pad and the third dielectric layer; removing a portion of the fifth dielectric layer to expose an upper surface of the second landing pad; and forming a sixth dielectric layer to cover the second landing pad and the fifth dielectric layer”.
	It is indefinite as to what the relationship is between the claimed fifth dielectric layer and sixth dielectric layer with respect to the forming of the fourth dielectric layer.
	Despite the issues, in considering the prior art for the purposes of compact prosecution, the interpretation will be taken that the fifth dielectric layer and sixth dielectric layer are comprised by the fourth dielectric layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ho et al. (US 2016/0020170 A1), hereinafter as Ho.

7.	Regarding Claim 1, Ho discloses a method for manufacturing a semiconductor structure (see Figs. 1-7 and [0014] “semiconductor substrate”), the method comprising:
bonding a first die (element 210) with a second die (element 110),
wherein the first die is disposed on the second die (see Fig. 1), the first die comprises a first dielectric layer (element 204, see [0028] “dielectric layers 104 and 204”) and a first landing pad (element 206A/206 and see [0028] “metal pads 206 (including 206A and 206B)”) embedded in the first dielectric layer (see Fig. 1), the second die comprises a second dielectric layer (element 104, see [0028]) and a second landing pad (element 106A/106, see [0015] “metal pads 106 (including 106A and 106B)”) embedded in the second dielectric layer, the second landing pad has a through-hole (see Fig. 1 and [0019] “metal pads 106 forming rings with openings”), and a portion of the second dielectric layer is filled in the through-hole of the second landing pad (see Fig. 1 and [0019]);
forming a first hole (see Fig. 4 portion of the leftmost element 114 through the first die element 210 and the portion of the second dielectric layer element 104 of the second die element 110 up to the first landing pad element 206A) through the first die and the portion of the second dielectric layer of the second die to expose the first landing pad (see Fig. 4); and
forming a first conductive via (see Fig. 5 leftmost element 122, see [0029] “Conductive plugs 122”) in the first hole.

8.	Regarding Claim 8, Ho discloses the method of claim 1, wherein the first die is bonded with the second die by a direct bonding process (see Fig. 1 die elements 110 and 210 are directly bonded).

9.	Regarding Claim 9, Ho discloses the method of claim 1, wherein the first die comprises a first bonding layer (see unlabeled uppermost shaded layer of element 210 which is directly in contact with and bonded to the lowermost shaded layer of element 110), the second die comprises a second bonding layer (lowermost shaded layer of element 110), and bonding the first die with the second die comprises bonding the first bonding layer of the first die and the second bonding layer of the second die (see Fig. 1).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as obvious over Ho et al. (US 2016/0020170 A1), hereinafter as Ho, in view of Fujii et al. (US 2020/0020733 A1), hereinafter as Fujii

11.	Regarding Claim 2, Ho discloses the method of claim 1.
Ho does not appear to explicitly disclose before forming the first hole, further comprising bonding a third die with the second die, wherein the third die is disposed under the second die, wherein forming the first hole comprises forming the first hole through the third die.
	Fujii discloses (see Fig. 1) before forming the first hole (element 153a, see [0083] “pad openings 153b and 153a”), further comprising bonding a third die (element 110A, see [0060] “it is possible to configure the pixel unit in the first substrate 110A and the logic circuit or the memory circuit in the second substrate 110B and the third substrate 110C appropriately so as to adapt to the function of each substrate”) with the second die (element 110B, see [0060]), wherein the third die is disposed under the second die (see Fig. 1 the direction of “under” is defined to be in a direction opposite of the first die element 110C), wherein forming the first hole comprises forming the first hole through the third die (see Fig. 1 and [0083] “After the CF layer 111 and the ML array 113 are formed, pad openings 153b and 153a are then formed to expose surfaces of the pads 151 that are provided in the multi-layered wiring layer 125 of the second substrate 110B and the multi-layered wiring layer 135 of the third substrate 110C”).
	The third die and openings through the third die to a pad in the second die and a pad in the first die as taught by Fujii is incorporated as the third die and openings through the third die to a pad in the second die and a pad in the first die of Ho (see Ho Figs. 3-4 a third die is formed on an opposite side of the first die element 210 with respect to the second die element 110 prior to forming the opening elements 114).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate before forming the first hole, further comprising bonding a third die with the second die, wherein the third die is disposed under the second die, wherein forming the first hole comprises forming the first hole through the third die as taught by Fujii as before forming the first hole, further comprising bonding a third die with the second die, wherein the third die is disposed under the second die, wherein forming the first hole comprises forming the first hole through the third die of Ho because the combination allows for an additional die which can have a separate function of a circuit configured to more appropriately adapt to the function of the corresponding die to offer higher performance more easily (see Fujii [0059-0060]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known third die configuration in a stacked die device with holes to pads in a similar device for another to obtain predictable results (see Ho [0039] “the stacked semiconductor device may accommodate more than two semiconductor chips” and Fuji Fig. 1).

12.	Regarding Claim 4, Ho and Fujii discloses the method of claim 2, wherein the third die is bonded with the second die by a direct bonding process (see Fujii Fig. 1 elements 110A and 110B are directly bonded).

13.	Regarding Claim 5, Ho and Fujii discloses the method of claim 2, further comprising (see Ho Fig. 7 combined with Fujii) forming a first bump (element 136A, see [0037] “bond balls 136A and 136B”) on a lower surface of the third die (see Fig. 7), wherein the first bump is connected with the first conductive via (see Fig. 7 and [0037]).

14.	Claim 6 is rejected under 35 U.S.C. 103 as obvious over Ho et al. (US 2016/0020170 A1), hereinafter as Ho, in view of Yang et al. (US 10,840,190 B1), hereinafter as Yang.

15.	Regarding Claim 6, insofar as the claim can be interpreted and understood despite the 112 issues, Ho discloses the method of claim 1.
Ho does not appear to explicitly disclose before bonding the first die with the second die, further comprising forming the second die, wherein forming the second die comprises: forming a conductive layer on a third dielectric layer; patterning the conductive layer to form the second landing pad having the through-hole; and forming a fourth dielectric layer to cover the second landing pad and the third dielectric layer.
Yang discloses (see Figs. 1A-F and 5A-B) before bonding the first die with the second die (see Figs. 1A-F prior to Figs. 5A-B bonding of first lower and second upper die and column 15 lines 34-39 “FIG. 5A and FIG. 5B are schematic cross-sectional views showing various stages in a manufacturing method of a semiconductor structure according to some exemplary embodiments of the present disclosure. Referring to FIG. 5A, two of the tiers TD1 are bonded together in a face-to-face configuration.”), further comprising forming the second die (see Figs. 1A-F), wherein forming the second die comprises:
forming a conductive layer (see Fig. 1A element 130’ and see Column 4 lines 12-13 “the conductive material is patterned to form a conductive pad 130′”) on a third dielectric layer (element 126’, see Column 3 lines 56-57 “at least one passivation layer 126′”);
patterning the conductive layer to form the second landing pad having the through-hole (see Fig. 1B patterned to have through hole element TH, see Column 4 lines 5-7 “a portion of the conductive material is removed to form a patterned conductive pad 130 having through hole(s) TH”); and
forming a fourth dielectric layer (element 140’, see Column 5 lines 5-6 “a dielectric material 140′”) to cover the second landing pad and the third dielectric layer (see Fig. 1C).
The order of forming the first and second die prior to bonding and specific steps for forming the conductive layer and covering dielectric layer of the second die as taught by Yang is incorporated as the order of forming the first and second die prior to bonding and specific steps for forming the conductive layer and covering dielectric layer of the second die of Ho.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate before bonding the first die with the second die, further comprising forming the second die, wherein forming the second die comprises: forming a conductive layer on a third dielectric layer; patterning the conductive layer to form the second landing pad having the through-hole; and forming a fourth dielectric layer to cover the second landing pad and the third dielectric layer as taught by Yang as before bonding the first die with the second die, further comprising forming the second die, wherein forming the second die comprises: forming a conductive layer on a third dielectric layer; patterning the conductive layer to form the second landing pad having the through-hole; and forming a fourth dielectric layer to cover the second landing pad and the third dielectric layer of Ho because the combination allows  the pattern densities to become more uniform, and hence the pattern-loading effect in the formation of the conductive connectors is reduced (see Yang Column 8 lines 23-25 “the pattern densities in the tier TD1 become more uniform, and hence the pattern-loading effect in the formation of the conductive connectors 152 is reduced”), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known order of steps in forming a first die and second die and bonding, and specific method to form a conductive layer of a die with a hole and covered by a dielectric layer (see Ho Figs. 1-7 and Yang Figs. 1-F, 5A-B).

16.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over Ho et al. (US 2016/0020170 A1), hereinafter as Ho, in view of Mandelman et al. (US 6,518,670 B1), hereinafter as Mandelman.

17.	Regarding Claim 7 insofar as the claim can be interpreted and understood despite the 112 issues, Ho and Yang discloses the method of claim 6.
Ho and Yang do not appear to explicitly disclose wherein forming the fourth dielectric layer comprises: forming a fifth dielectric layer to cover the second landing pad and the third dielectric layer; removing a portion of the fifth dielectric layer to expose an upper surface of the second landing pad; and forming a sixth dielectric layer to cover the second landing pad and the fifth dielectric layer.
Mandelman discloses wherein forming the fourth dielectric layer (see Figs. 1A-D and 3 at least elements IN1, and see Column 5 lines 54-55 “a first insulator (dielectric) layer IN1 to form first insulator (dielectric) stripes IN1”) comprises:
forming a fifth dielectric layer (element IN1, see Column 5 lines 53-59) to cover the pad (element M1) and the third dielectric layer (element ILD1);
removing a portion of the fifth dielectric layer to expose an upper surface of the pad (see Column 5 lines 53-59 “a first insulator (dielectric) layer IN1 to form first insulator (dielectric) stripes IN1 therein which also reach back into the page in the shape of parallel stripes between the lower lines M1., followed by the step of planarizing the device 10 to the same level as the lower lines M1”); and
forming a sixth dielectric layer (element ILD2, see Column 5 lines 22-23 “a blanket lower ILD (ILD) layer ILD1”) to cover the pad and the fifth dielectric layer (see Fig. 3).
	The order of steps in forming the pad and dielectric material adjacent and above the pad as taught by Mandelman is incorporated as the order of steps in forming the pad and dielectric material adjacent and above the pad of Ho.
	It would have been obvious to incorporate wherein forming the fourth dielectric layer comprises: forming a fifth dielectric layer to cover the pad and the third dielectric layer; removing a portion of the fifth dielectric layer to expose an upper surface of the pad; and forming a sixth dielectric layer to cover the pad and the fifth dielectric layer of Mandelman as wherein forming the fourth dielectric layer comprises: forming a fifth dielectric layer to cover the second landing pad and the third dielectric layer; removing a portion of the fifth dielectric layer to expose an upper surface of the second landing pad; and forming a sixth dielectric layer to cover the second landing pad and the fifth dielectric layer of Ho because the combination allows precise formation and spacing between conductive elements and insulating elements for multiple layers, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known order of steps in forming conductive pad elements with insulating material adjacent and above for another to obtain predictable results (see Mandelman Figs. 1-6).





Allowable Subject Matter
18.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

19.	Claim 3, “forming a second conductive via in the second hole” – as instantly claimed and in combination with the additionally claimed limitations.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818